—In a proceeding pursuant to CPLR article 78, inter alia, to review two resolutions of the respondent Town of Highland Planning Board, both dated March 19, 1998, granting the respondent West Point Realty Inc., (a) a negative declaration under the State Environment Quality Review Act (ECL art 8) and (b) preliminary subdivision approval, site plan approval, and a special exception use permit, the petitioners Dwarf Glen Associates Co. and JRK Leasing Corp. appeal from a judgment of the Supreme Court, Orange County (Perone, J.), dated December 11, 1998, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
We find that the determination was supported by substantial evidence (see, CPLR 7803 [4]).
The appellants’ remaining contentions are without merit. S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.